Citation Nr: 1023660	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1942 
to January 1946.  The appellant is his widow.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO denied a claim 
for service connection for the cause of death of the Veteran.  

In June 2008, the appellant was afforded a hearing before the 
undersigned.  A copy of the transcript is in the file.  

In May 2009, this claim was remanded for further development.  
A review of the file reflects the remand was complied with as 
directed in Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. The Veteran's death certificate reflects that the 
immediate cause of death was renal failure, due to or as a 
consequence of atherosclerotic vascular disease and 
hypertension.  

2. At the time of the Veteran's death, he was 
service-connected for: complete paralysis of the common 
peroneal nerve with foot drop; a status post total right knee 
arthroplasty; a scar behind the left knee; a post-operative 
appendectomy scar; and a post operative right forearm scar.  

3. The claim is in equipoise regarding whether the Veteran's 
service-connected complete paralysis of the common peroneal 
nerve with foot drop and residuals of a total right knee 
arthroplasty contributed substantially or materially to the 
cause of the Veteran's death.  


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, entitlement to 
service connection for cause of death is granted.  
38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the appellant's claim, the 
Board concludes that the law does not preclude it from 
adjudicating the claim for the cause of death of the Veteran.  
The Board is taking action favorable to the appellant by 
granting entitlement to the benefit sought on appeal.  A 
decision at this point poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The agency of original jurisdiction (AOJ) will be responsible 
for addressing any notice defect with respect to the 
effective date element when effectuating the award.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Legal Criteria 

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of a 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009).  
A service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related.  38 C.F.R. § 3.312(b) (2009).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2009).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2009).  In the same category are service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2009).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2009).  In this situation, it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  



Analysis

In her May 2006 appeal, the appellant contended that the 
Veteran's cause of death was directly related to his 
service-connected disabilities; the Veteran was not a 
candidate for dialysis because of his service-connected leg 
conditions.  

The record shows at the time of his death, the Veteran was 
service-connected for: a total right knee arthroplasty 
associated with paralysis of left common peroneal nerve rated 
at 100 percent; paralysis of the left common peroneal nerve 
rated at 40 percent; a scar behind left knee rated at 
10 percent; and a post operative appendectomy scar and a post 
operative right forearm scar, each evaluated at 0 percent.  
He was also in receipt of special monthly compensation on 
account of loss of use of both feet.   

Dr. Wang, the Veteran's treating physician, completed a form 
for aid and attendance in June 2004.  The Veteran had the 
following: congestive heart failure; acute non-chronic renal 
failure; atrial fibrillation with rapid ventricular response; 
variant asthma; immobility; neurofibromatosis; disphagia; 
chronic anemia; hypertension and temporal arteritis.  He 
could not walk unaided and could not walk alone due to 
instability of his right knee and left foot drop.  It was 
noted the Veteran also had a prior stroke and dementia.  

The Veteran died on July [redacted], 2004.  His death certificate was 
signed by Dr. Wang.  The immediate cause of death was renal 
failure due to or as a consequence of atherosclerotic 
vascular disease due to, or as a consequence of hypertension.  
No autopsy was undertaken.  

An August 2004 letter from Dr. Wang stated: "In my medical 
opinion, [the Veteran's] condition was complicated because of 
his service-related disability."  Dr. Wang explained that in 
the last six months before the Veteran's death he became 
wheelchair bound.  In the last two months he was unable to 
transfer himself to a wheelchair due to instability.  Dr. 
Wang stated in his opinion this was a complication from his 
previous multiple knee surgeries.  The Veteran had a 
service-connected foot drop on the left leg.  The right knee 
overcompensated for the left leg and over time the right knee 
wore out, requiring knee surgeries.  Dr. Wang opined: "[The 
Veteran]'s immobility also complicated his medical conditions 
which ultimately took his life.  If he were mobile, he would 
have been a candidate for lifesaving procedures to prolong 
his life (i.e., exercise, dialysis, etc.)."  

In August 2009, a VA examiner considered this opinion.  The 
examiner agreed with Dr. Wang that the Veteran was not a 
candidate for dialysis because of his immobility.  He was 
immobile due to his service-connected left foot drop and 
residuals of status post total right knee arthroplasty.  The 
examiner stated there was no way to know what would have 
happened if the Veteran had been able to get the life-
extending dialysis.  As a result, the examiner concluded it 
was at least as likely as not that the service-connected 
disabilities in the right knee and left lower extremity 
contributed to the cause of the Veteran's death.  

In reviewing the evidence of record, there is evidence both 
for and against the appellant's claim.  The Veteran had 
severe non service-connected disabilities that affected vital 
organs.  His service-connected disabilities involving his 
right knee and left foot drop arguably did not affect vital 
organs; as a result they generally would not be held to have 
contributed to the Veteran's death.  See, 38 C.F.R. 
§ 3.313(c)(2).  However, the opinion of Dr. Wang was 
reasonably based on medical judgment and on his treatment of 
the Veteran.  The VA examiner who wrote the August 2009 
opinion supported Dr. Wang's position and reiterated that 
since the Veteran's service-connected complete paralysis of 
the common peroneal nerve with foot drop and status post 
right knee arthroplasty precluded him from further life-
saving treatment, it was unknown how his health might have 
progressed without his service-connected disabilities.  The 
conclusions are based upon sound professional judgment.  

The Board finds that the evidence is at least in equipoise, 
and that by resolving all doubt in the appellant's favor, the 
evidence sufficiently shows that service-connected 
disabilities, namely the left foot drop and secondary right 
knee status post arthroplasty combined with other disorders 
to cause the Veteran's death.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The private medical opinion and VA 
examiner opinion were written by medical professionals 
competent to render opinions in this matter, and their 
opinions are reasonably based on the facts as stated in the 
record.  Service connection for the cause of the Veteran's 
death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


